DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims filed 30 June 2021 have overcome the 112(b) rejections of the claims.
	Furthermore, as was discussed in the previous Office Action, Ito (U.S. Patent Publication No. 2009/0056758) teaches a method for retaining and treating a substrate (Abstract) using an apparatus comprised of a plurality of centering fingers in the form of retaining member 22 comprised of a first end 22a which as shown in Figure 5a comprised an end portion on which was a support tab and a substrate support notch formed at an intersection of the support tab and the end portion wherein the substrate/wafer W is positioned on the substrate support notch (Page 3 Paragraph 0034 and Page 4 Paragraph 0051 and Figure 5a). Ito further teaches having performed a pretreatment process on the wafer/substrate (Page 5 Paragraph 0063) followed by removing the substrate/wafer from the support tab/retaining mechanism (Page 5 Paragraph 0070). However, Ito does not fairly teach or suggest that a substrate support having an embedded heater and a support surface operable to receive a substrate was provided and that a deposition process was performed on the substrate.
	Sundar (U.S. Patent Publication No. 2006/021979) teaches a process for centering a substrate (Abstract). The method of Sundar comprised providing a substrate support 138 having a support surface operable to receive a substrate and a plurality of centering finger 150 disposed along a circle centered at a reference axis substantially perpendicular to the support surface (Page 2 Paragraph 0025 and Figure 1A) wherein each finger 150 comprised an end portion/first end 210 operable to contact a peripheral edge 141 of the substrate 140 (Pages 2-3 Paragraph 0030 
	Du Bois (U.S. Patent Publication No. 2009/0017228) teaches a process for centering a substrate in a process chamber comprising an apparatus comprised of a substrate support having a surface to receive a substrate an a reference axis substantially perpendicular to the support surface and a plurality of centering members/fingers placed around the substrate support (Abstract and Page 1 Paragraphs 0010-0011). The method of Du Bois comprised radially moving the centering fingers 242 inward and outward and contacting the peripheral edge of the substrate with end portion 294 of the centering finger 242 (Page 3 Paragraphs 0040-0044 and Figures 3A and 3B). However, Du Bois does not fairly teach or suggest that the centering fingers comprised a support tab positioned on the end portion and a substrate support notch formed at an intersection of the support tab and the end portion for supporting the substrate at a distance from the support surface of the substrate and positioning the substrate on the substrate support notches.
 

Conclusion
	Claims 1 through 10 and 21 through 30 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712